Citation Nr: 0736825	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
fracture of the right third toe (claimed as right foot 
injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The veteran's right third toe disability is manifested by 
subjective complaints of pain; without limited motion, 
tenderness, pain on range of motion study or involvement of 
all toes.  Moderate impairment of function of the right foot 
is not shown.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
residuals of fracture of the right third toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5003-5010, 5282, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided a VA examination as 
to the issue considered herein.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an increased rating for residuals of a 
fracture of the right third toe

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements regarding the severity of 
the appellant's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In a December 2004 rating action, based on inservice 
treatment, service connection was granted for residuals of a 
fracture to the right third toe under Diagnostic Codes 5010 
and 5284.  A noncompensable evaluation was assigned effective 
from March 2004.  

Private medical records relate that the veteran in February 
2004 underwent bilateral forefoot surgery which included 
bunionectomy with metatarsal head osteotomy of the first 
metatarsophalangeal joint of the right foot and second 
metatarsal osteotomy of the right foot.  This did not involve 
the service connected toe

The rating criteria provides for a noncompensable disability 
rating for single hammer toes.  The maximum disability rating 
of 10 percent is warranted when the disability involves all 
toes, unilaterally, without claw foot.  38 C.F.R. § 4.71, 
Diagnostic Code 5282.

VA X-ray in August 1998 revealed degenerative joint disease 
of the right third toe.  The veteran's service connected 
right third toe disability has also been rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010, which provides that 
traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved, which, in this case, 
involve the right third toe and can be found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5276 through 5284. 

The veteran's right third toe disability may alternatively be 
rated under Code 5284 (for other foot injuries) which 
provides a 10 percent rating for moderate foot injury.

The May 2005 VA examiner diagnosed prior toe fracture in May 
1976 on the right foot.  Objective medical findings were 
reported as a right third toe that was free from pain, other 
symptoms, or any limitations.

In light of the medical evidence, the Board finds that the 
veteran's service-connected toe of the right foot does not 
warrant a compensable rating, particularly since the VA 
examiner noted that there was no pain, tenderness, limitation 
of motion, abnormal weight bearing, weakness, or instability.  
Furthermore, the evidence does not reflect that all of the 
toes of the right foot are hammer.  Neither does the evidence 
of record support the assignment of a compensable rating 
pursuant to Diagnostic Code 5284 as there is no finding of 
moderate disability.

Absent medical findings of any current symptoms or functional 
impairment associated with the service-connected disability, 
there is no basis for assignment of a compensable rating 
under Diagnostic Code 5282, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, or any other provision of VA's 
rating schedule.

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  This scarring however is 
not however, related to the service connected toe disorder.  
As such it is not for consideration in rating the disorder at 
issue.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  


ORDER

An initial compensable evaluation for the residuals of 
fracture of the right third toe is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


